Appellate Case: 22-2065     Document: 010110750309       Date Filed: 10/07/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          October 7, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 22-2065
                                                   (D.C. No. 2:22-CR-00132-MIS-1)
  JOSE ROSARIO VILLA-CHAVEZ,                                   (D.N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       After Jose Villa-Chavez pleaded guilty to unlawfully reentering the United

 States for a third time, the district court sentenced him to 41 months in prison—the

 bottom of the recommended sentencing range under the United States Sentencing

 Guidelines. Villa-Chavez appeals, arguing that the district court erred in refusing to

 grant a downward variance and in imposing a substantively unreasonable sentence.

 For the reasons discussed below, we affirm.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel.
 But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a); 10th Cir. R.
 32.1(A).
Appellate Case: 22-2065    Document: 010110750309        Date Filed: 10/07/2022    Page: 2



                                      Background

       Villa-Chavez, a Mexican citizen, first entered the United States at age 17 in

 1998. Over the next two decades, authorities located him in the United States and

 removed him to Mexico multiple times, including in 2002 following a conviction for

 unlawful entry. In 2019, he pleaded guilty to unlawful reentry, served seven months

 in prison, and was removed to Mexico. Approximately two months after this removal,

 authorities again discovered him in the United States. He pleaded guilty to unlawful

 reentry for a second time, receiving an 18-month prison sentence and a one-year term

 of supervised release. He completed this prison sentence in October 2021 and began

 his supervised-release term. The government removed him to Mexico the next day.

       In addition to these convictions for unlawful entry and reentry, Villa-Chavez

 sustained several alcohol-related convictions during his time in the United States. For

 instance, he has six convictions for driving under the influence. And in 2016, he was

 convicted of fourth-degree domestic violence, an offense he committed while

 intoxicated.

       In December 2021, Villa-Chavez committed the offense underlying this

 appeal, reentering the United States and then pleading guilty to unlawful reentry for

 the third time. Based on a total offense level of 15 and a criminal-history category of

 VI, Villa-Chavez’s Guidelines range was 41 to 51 months. Villa-Chavez requested a

 downward departure or variance to 21 months, arguing in part that his Guidelines

 range substantially overstated the seriousness of his prior convictions and that the

 main reason for his most recent return to the United States was to escape gang

                                            2
Appellate Case: 22-2065    Document: 010110750309         Date Filed: 10/07/2022    Page: 3



 violence in Mexico. But the district court rejected Villa-Chavez’s arguments and

 sentenced him to 41 months in prison. It also imposed a concurrent 12-month

 revocation sentence because Villa-Chavez committed this third unlawful-reentry

 offense while on supervised release for his second unlawful-reentry offense.

       Villa-Chavez appeals, arguing that the district court erred by rejecting his

 request for a variance to 21 months and that his 41-month sentence is substantively

 unreasonable.1

                                         Analysis

       We review the reasonableness of a sentence for abuse of discretion. Gall v.

 United States, 552 U.S. 38, 41 (2007). “Review for substantive reasonableness

 focuses on whether the length of the sentence is reasonable given all the

 circumstances of the case in light of the factors set forth in 18 U.S.C. § 3553(a).”

 United States v. Sample, 901 F.3d 1196, 1199 (10th Cir. 2018) (quoting United States

 v. Friedman, 554 F.3d 1301, 1307 (10th Cir. 2009)). A district court abuses its

 discretion only if it imposes a sentence that is “arbitrary, capricious, whimsical, or

 manifestly unreasonable.” Id. (quoting United States v. Sayad, 589 F.3d 1110, 1116

 (10th Cir. 2009)). Put differently, a sentencing decision is substantively unreasonable

 if it “‘exceed[s] the bounds of permissible choice,’ given the facts and the applicable

 law.” United States v. McComb, 519 F.3d 1049, 1053 (10th Cir. 2007) (quoting


       1
          Villa-Chavez does not challenge the district court’s discretionary decision to
 deny a downward departure, nor could he: We “lack jurisdiction to review the
 discretionary denial of a downward departure.” United States v. Fonseca, 473 F.3d
 1109, 1112 (10th Cir. 2007).
                                             3
Appellate Case: 22-2065    Document: 010110750309        Date Filed: 10/07/2022     Page: 4



 United States v. Ortiz, 804 F.2d 1161, 1164 n.2 (10th Cir. 1986)). Because Villa-

 Chavez’s sentence falls within the Guidelines range, we begin with the presumption

 that his sentence is reasonable. See United States v. Chavez, 723 F.3d 1226, 1233

 (10th Cir. 2013).

       Seeking to overcome that presumption, Villa-Chavez argues that the district

 court should have granted a variance because his Guidelines range, although

 correctly calculated, overstated the seriousness of his prior convictions. In his view,

 the 41-month sentence the district court imposed is “excessively harsh” given the

 offense conduct and his history and characteristics. Aplt. Br. 14.

       But on this record, we cannot say that the district court abused its discretion

 when it declined to grant a variance and instead imposed a sentence at the bottom of

 Villa-Chavez’s Guidelines range. Villa-Chavez’s numerous unlawful reentries and

 prior convictions show a propensity for recidivism and a repeated disregard for the

 law. Moreover, Villa-Chavez committed the unlawful-reentry offense at issue only

 two months into his supervised-release term for his previous unlawful-reentry

 conviction. The rapidity with which he reentered the United States demonstrates that

 the previous 18-month sentence he had just served was insufficient to deter him from

 reoffending. The district court could therefore reasonably consider a 41-month, low-

 end Guidelines sentence appropriate to achieve the sentencing goals of deterring

 criminal conduct and promoting respect for the law. See § 3553(a)(2)(A)–(B).

       Although Villa-Chavez would have preferred that the district court place less

 weight on his criminal history and attach more weight to other mitigating factors,

                                            4
Appellate Case: 22-2065     Document: 010110750309        Date Filed: 10/07/2022      Page: 5



 such as his history and characteristics, this court has made clear that “[t]he district

 court need not afford equal weight to each of the [§ 3553(a)] factors.” United States

 v. Sanchez-Leon, 764 F.3d 1248, 1267 (10th Cir. 2014). And when, as here, “the

 balance struck by the district court among the factors set out in § 3553(a) is not

 arbitrary, capricious, or manifestly unreasonable, we must defer to that decision even

 if we would not have struck the same balance in the first instance.” United States v.

 Sells, 541 F.3d 1227, 1239 (10th Cir. 2008).

       As a final matter, to the extent Villa-Chavez argues that he was entitled to a

 variance because he reentered the United States to escape gang violence in Mexico,

 we reject that argument. Nothing in the record suggests that Villa-Chavez’s unlawful

 reentry into the United States to flee gang violence constituted circumstances

 “special enough that, in light of § 3553(a), they require[d] a sentence lower than the

 sentence the Guidelines provide.” Rita v. United States, 551 U.S. 338, 360 (2007).

 Indeed, Villa-Chavez told the district court that “he could have fled to another part of

 Mexico,” rather than the United States. R. vol. 1, 12. Under these circumstances, we

 cannot say it was an abuse of discretion for the district court to decline to grant a

 variance. See United States v. Navarrete-Medina, 554 F.3d 1312, 1313 (10th Cir.

 2009) (describing caselaw finding “no abuse of discretion where district courts have

 refused to grant a downward variance based on [a noncitizen’s] noncriminal

 motivation for re-entering the country”).




                                             5
Appellate Case: 22-2065    Document: 010110750309         Date Filed: 10/07/2022      Page: 6



                                         Conclusion

       In sum, Villa-Chavez has not carried his heavy burden to overcome the

 presumption that his low-end Guidelines sentence is substantively reasonable, and the

 district court did not abuse its discretion in imposing his sentence. We therefore

 affirm the district court’s judgment.


                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge




                                             6